Dear Representative Schneider:
This office is in receipt of your request for an opinion of the Attorney General regarding the following question:
  Can a retailer licensed to sell alcoholic beverages purchase alcoholic beverages at the warehouse of a liquor wholesaler licensed in Louisiana and transport said beverages to its retail premises or do all alcoholic beverages sold by a licensed wholesaler in Louisiana have to be delivered to the licensed retailer's premises by the wholesaler?
Of import are specific provisions of R.S. 26:359 and R.S. 26:82
stating in pertinent part:
  § 359. Distribution of alcoholic beverages through wholesalers only
  A. Except as provided in Subsection B of this Section and R.S. 26:271.1 and 326, no alcoholic beverages as defined in R.S. 26:241(1) produced or manufactured inside or outside of this state shall be sold or offered for sale in Louisiana, or shipped or transported into or within the state, except to the holder of a wholesaler's permit. Delivery of alcoholic beverages produced or manufactured inside or outside of this state shall be made at the place of business of the wholesaler shown on the wholesaler's permit, and must be received and warehoused by the wholesaler at that place of business, where such alcoholic beverages shall come to rest before delivery is made to any retailer.
(Emphasis added).
  * * *
  § 82. Issuance of wholesale permit *Page 2
  A. No wholesale permit shall be issued or held after issuance by any person unless at all times he meets the standards set forth as follows:
  (1) Maintains warehouse space either owned or leased by the wholesaler, or dedicated to his use in a public warehouse, and:
  (a) Such space shall be sufficient to store at one time a stock of liquor equal to ten percent or more of the wholesaler's annual case volume of liquor sales to retailers within this state, or
  (b) Maintains at all times in the warehouse a stock of liquor owned by him, not consigned, nor then sold, consisting of not less than five percent of his annual sales to retailers, and whose cost of acquisition is fifty thousand dollars or more.
 (2) Maintains delivery equipment which shall be leased, owned, or dedicated to his use.
R.S. 26:359 requires that delivery of alcoholic beverages produced or manufactured inside or outside of this state shall be made at the place of business of the wholesaler shown before delivery is made to any retailer. R.S. 26:82 requires the wholesaler to maintain delivery equipment. However, neither statute, nor any other provision in the Alcoholic Beverage Control Law, R.S. 26:1, et seq., prohibits a retailer from purchasing alcoholic beverages at the warehouse of a wholesaler and thereafter transporting the beverages to the retailer's premises.
We hope the foregoing is helpful to you. Should you have other questions in which we may provide assistance, please contact this office.
  Very truly yours,
  CHARLES C. FOTI, JR.
  ATTORNEY GENERAL
  BY: _______________________
      KERRY L. KILPATRICK
      ASSISTANT ATTORNEY GENERAL